DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2000 has been entered.
Response to Amendment
Claims 1-19 are pending now. Claims 1, 18, and 19 are amended. No claim is cancelled or newly added. 
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. Examiner now bring in Rivard et al. (2016/0323518) to meet the amended portion of the claim, when combined with previous reference of Matsuyama. 

Also, regarding Double Patenting rejection made in the previous Office Action of 12/20/2021, Applicant argues, “Because this is a provisional rejection, Applicant respectfully submits that filing a Terminal Disclaimer is not presently necessary”. Examiner disagrees with Applicant’s understanding, because the rejections are not provisional. Provisional Double Patenting rejections are made only against co-pending Applications. However, Double Patenting rejections made in the previous Office Action were against Patents 10,270,958 and 10,178,300. Thus, Applicant is suggested submitting Terminal Disclaimer to obviate the pending Double Patenting rejection, which is maintained in this Office Action as well. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 1, 8, 18, 1, 1, 11-13, 4, 15, 16, 1 and 20 respectively in view of claim 14 of U.S. Patent No. 10,270,958. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,270,958. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,270,958.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 
The limitation of “updating the focus associated with one or more regions…” is an obvious variant step of updating focus target as described in claim 14.

Claims 1-16,18, and 19 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,6,8-11, 3,12,1,1,2,16,17,7,1, 1, and 20 respectively in view of claim 14 of U.S. Patent No. 10,178,300. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,178,300. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,178,300.

The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 
The limitation of “updating the focus associated with one or more regions…” is an obvious variant step of updating focus target as described in claim 20.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 10-14, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al. (US 2016/0323518, hereinafter Rivard) in view of Matsuyama et al. (2014/0354781, hereinafter Matsuyama).

Regarding claim 1, Rivard discloses an apparatus (apparatus in figs. 3c-3d, 3g etc.), comprising: 
an application processor or a system on a chip (application processor 335, fig. 3g); and 
circuitry for: 
 	sampling an image as image data (image sensor 332 data is sampled, 
In one embodiment, the application processor 335 may reside outside of the camera module 330. As shown, the lens 390 may be configured to focus optical scene information onto image sensor 332 to be sampled – ¶0089), using a camera module (camera module 330), wherein the camera module includes an image sensor (camera module 330 include image sensor 332), a controller (controller 333), and interface circuitry (interface between camera module 330, and app processor 335), the controller hardwired coupled to the image sensor (fig. 3g), wherein the camera module is separate from the application processor or the system on a chip (fig. 3g, ¶0087-0092).

Rivard is not found disclosing explicitly the limitation of, 
 	processing the image data, using the controller, by identifying one or more regions; 
 	tracking the one or more regions, using the controller; 
 	determining a focus associated with the one or more regions, based on the tracking, using the controller; and 
 	updating, using the controller, the focus associated with the one or more regions.

However, Matsuyama discloses, processing the image data, using the controller, by identifying one or more regions (image data is processed to identify region(s) 601, 602, 603 as seen figs. 6-9, based on focus distances. S904, fig. 9, ¶0064-0067, ¶0071-0073. The steps of fig. 9 are implemented under to control of system control unit 104, ¶0071-¶0073. System control unit 104 is a programmable processor such as CPU, and controls the overall operation of the digital camera 100 by executing programs stored in a nonvolatile storage device – ¶0038.); 
tracking the one or more regions, using the controller (method of fig. 9 runs continuously in loop, thus step S904 that yields the one or more regions are understood tacked over time – ¶0071-0076. The steps of fig. 9 are implemented under to control of system control unit 104, ¶0071-¶0073. System control unit 104 is a programmable processor such as CPU, and controls the overall operation of the digital camera 100 by executing programs stored in a nonvolatile storage device – ¶0038.); 
determining a focus associated with the one or more regions, based on the tracking, using the controller (steps s904-s906 that runs in loop and runs continuously, thus focus distance determination and tracking of subjects and regions also run continuously, fig. 9, ¶0073-0076. The steps of fig. 9 are implemented under to control of system control unit 104, ¶0071-¶0073. System control unit 104 is a programmable processor such as CPU, and controls the overall operation of the digital camera 100 by executing programs stored in a nonvolatile storage device – ¶0038.); and 
updating, using the controller, the focus associated with the one or more regions (steps s904-s906 that runs in loop and runs continuously, thus focus distance determination, tracking and updating thereof for subjects and regions also run continuously, fig. 9, ¶0073-0076, ¶0035. The steps of fig. 9 are implemented under to control of system control unit 104, ¶0071-¶0073. System control unit 104 is a programmable processor such as CPU, and controls the overall operation of the digital camera 100 by executing programs stored in a nonvolatile storage device – ¶0038.). 
All the aforementioned operations such as processing, tracking, determining and updating are done in System controller 104 of Matsuyama (¶0071-0073). 
Rivard discloses in ¶0088-0092, that different camera related operations can reasonably be divided between controller 333 and application processor 335.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Rivard, with the teaching of Matsuyama of optimal focus control using object tracking, and implementing all the focus related operations disclosed in Matsuyama in either the controller 333, app processor 335 or a reasonable combination thereof in Rivard, to obtain, processing the image data, using the controller, by identifying one or more regions; tracking the one or more regions, using the controller; determining a focus associated with the one or more regions, based on the tracking, using the controller; and updating, using the controller, the focus associated with the one or more regions, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the focus attainment in the imaging system of Rivard. 
Regarding claim 2, Rivard in view of Matsuyama discloses the apparatus of claim 1, wherein the one or more regions include one or more pixel points (Matsuyama: The corresponding range image 621 shows the distance to the subjects with pixel values. – ¶0078 fig. 10. Also see ¶0095-0096. Also focus distances D1 and D3 corresponding to pixel regions of subjects 601 to 603, fig. 7. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard ). 
Regarding claim 3, Rivard in view of Matsuyama discloses the apparatus of claim 1, wherein the one or more regions include one or more pixel points with a radius and weight profile (Matsuyama: in a captured image 1211, focus distance is generated based on a square frame, understood as radius indicating subject of interest, and weighted area of the detected subject of interest, figs. 14-15, ¶0115, 0118. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 4, Rivard in view of Matsuyama discloses the apparatus of claim 1, wherein the one or more regions include one or more pixel points with a weight mask (Matsuyama: The subject is at the focus distance if the correlation evaluation value is minimized at a shift amount of 0, with the direction of shift at which the correlation value is minimized being either to the near side or the far side of the focus distance in other cases, and the amount of shift indicating the distance from the focus distance to the subject – ¶0052. Correlation value is understood as ‘weight mask’. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 5, Rivard in view of Matsuyama discloses the apparatus of claim 4, wherein one or more weights associated with the weight mask are used to establish a focus estimate (Matsuyama: The subject is at the focus distance if the correlation evaluation value is minimized at a shift amount of 0, with the direction of shift at which the correlation value is minimized being either to the near side or the far side of the focus distance in other cases, and the amount of shift indicating the distance from the focus distance to the subject – ¶0052. Correlation value is understood as ‘weight mask’. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 6, Rivard in view of Matsuyama discloses the apparatus of claim 1, wherein first information from one or more focus pixels associated with the one or more regions is aggregated to generate a focus estimate for the one or more regions, the focus estimate based on the focus (Matsuyama: Specifically, first, the range image generation unit 109 derives, for each pixel within the correlation calculation area 500 of the standard image, the difference in luminosity value from a pixel that exists in the same position of the correlation calculation areas 501 to 505 of the reference image, and obtains a sum for each correlation calculation area. These values serve as correlation evaluation values. … The subject is at the focus distance if the correlation evaluation value is minimized at a shift amount of 0,… and the amount of shift indicating the distance from the focus distance to the subject. – ¶0052. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 10, Rivard in view of Matsuyama discloses the apparatus of claim 1, wherein the circuitry is further configured to capture the image, in response to updating the focus (Matsuyama: s907, fig. 9. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 11, Rivard in view of Matsuyama discloses the apparatus of claim 10, wherein the circuitry is further configured for: 
sampling a second image as second image data, using the camera module (Matsuyama: step s901, after step s907, fig. 9); 
processing the second image data, using the camera module, by identifying one or more second regions (Matsuyama: image data is processed to identify region(s) 601, 602, 603 as seen figs. 6-9, based on focus distances. S904 after steps s907 and s901, fig. 9, ¶0064-0067, ¶0073); 
tracking the one or more second regions, using the camera module (Matsuyama: method of fig. 9 runs continuously in loop, thus step S904 that yields the one or more regions are understood tacked over time – ¶0071-0076), 
determining a second focus associated with the one or more second regions, based on the tracking, using the camera module (Matsuyama: steps s904-s906 that runs in loop and runs continuously, thus focus distance determination and tracking of subjects and regions also run continuously, fig. 9, ¶0073-0076); 
updating the second focus associated with the one or more second regions; and capturing the second image in response to updating the second focus (Matsuyama: steps s904-s906 that runs in loop and runs continuously, thus focus distance determination, tracking and updating thereof for subjects and regions also run continuously, fig. 9, ¶0073-0076– ¶0035. According to the combination made above, these aforementioned functions can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 12, Rivard in view of Matsuyama discloses the apparatus of claim 11, wherein the circuitry is further configured to blend the image and the second image (Matsuyama: ¶0061-0062. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 13, Rivard in view of Matsuyama discloses the apparatus of claim 11, wherein the focus corresponds with a first focus setting, and the second focus corresponds with a second focus setting (Matsuyama: images are captured at different focus distances – Fig. 9, ¶0073, According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 14, Rivard in view of Matsuyama discloses the apparatus of claim 13, wherein the first focus setting is used to capture the image, and the second focus setting is used to capture the second image, wherein the image and the second image are blended to create a first blended image (Matsuyama: ¶0061-0062, ¶0067, ¶0081. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 16, Rivard in view of Matsuyama discloses the apparatus of claim 1, wherein updating the focus comprises: sampling a second image as second image data, using the camera module (Matsuyama: step s901 again after step s907 in a loop, fig. 9); generating a focus estimate based on the focus and the second image data; generating a focus signal based on the focus estimate; and adjusting the focus (if no elements remain in the focus distance list, the system control unit 104, at S907, groups and records the plurality of captured images on a recording medium 115 as one file, for example, and returns the processing to S901-S906, ¶0076, fig. 9. According to the combination made above, this function can reasonably be implemented in either the controller 333, the app processor 335 or a reasonable combination thereof in Rivard). 
Regarding claim 18, Rivard discloses an apparatus (apparatus in figs. 3c-3d, 3g etc.), comprising: 
an application processor or a system on a chip(application processor 335, fig. 3g); 
 	a camera module, comprising an image sensor, a controller, and interface circuitry, wherein the camera module is separate from the application processor or the system on a chip (camera module 330 comprising an image sensor 332, a controller 333, and interface circuitry between camera module 330 and application processor 335, wherein the camera module 330 is separate from the application processor 335, fig. 3G); 
 	the image sensor, comprising circuitry for generating an electrical representation of an image (¶0088-0092, fig. 3g); 
 	a lens assembly (lens 390), comprising optical elements for generating an optical image by focusing optical scene information according to a focus signal (As shown, the lens 390 may be configured to focus optical scene information onto image sensor 332 to be sampled – ¶0089); 
 	the controller, hardwired coupled to the image sensor and the lens assembly (fig. 3G), the controller comprising circuitry for: 
 	sampling the image as image data (image sensor 332 data is sampled, 
In one embodiment, the application processor 335 may reside outside of the camera module 330. As shown, the lens 390 may be configured to focus optical scene information onto image sensor 332 to be sampled – ¶0089), 
a module housing, configured to encompass the image sensor, the lens assembly, and the controller, and further configured to optically align the lens assembly with the image sensor (module housing, which is understood as the casing of the wireless mobile device 376, figs. 3c-3d, configured to encompass the image sensor 332, the lens assembly 390, and the controller 333, and further configured to optically align the lens assembly with the image sensor. As shown, the lens 390 may be configured to focus optical scene information onto image sensor 332 to be sampled – ¶0089).
Rivard is not found disclosing explicitly, processing the image data by identifying one or more regions; 
 	tracking the one or more regions; 
 	determining a focus associated with the one or more regions, based on the tracking; 
 	updating the focus associated with the one or more regions.
However, Matsuyama discloses processing the image data by identifying one or more regions(image data is processed to identify region(s) 601, 602, 603 as seen figs. 6-9, based on focus distances. S904, fig. 9, ¶0064-0067, ¶0073); 
tracking the one or more regions (method of fig. 9 runs continuously in loop, thus step S904 that yields the one or more regions are understood tacked over time – ¶0071-0076);
determining a focus associated with the one or more regions, based on the tracking (steps s904-s906 that runs in loop and runs continuously, thus focus distance determination and tracking of subjects and regions also run continuously, fig. 9, ¶0073-0076); 
updating the focus associated with the one or more regions (steps s904-s906 that runs in loop and runs continuously, thus focus distance determination, tracking and updating thereof for subjects and regions also run continuously, fig. 9, ¶0073-0076– ¶0035). 
All the aforementioned operations such as processing, tracking, determining and updating are done in system controller 104 of Matsuyama (¶0071-0073). 
Rivard discloses in ¶0088-0092, that different camera related operations can reasonably be divided between controller 333 and application processor 335.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Rivard, with the teaching of Matsuyama of optimal focus control using object tracking, and implementing all the focus related operations disclosed in Matsuyama in either the controller 333, app processor 335 or a reasonable combination thereof in Rivard, to obtain, processing the image data by identifying one or more regions; tracking the one or more regions; determining a focus associated with the one or more regions, based on the tracking; updating the focus associated with the one or more regions, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the focus attainment in the imaging system of Rivard. 
Regarding method claim(s) 19, although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 1 as described above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard in view of Matsuyama and further in view of Chen (US 2008/0151097).

Regarding claim 7, Rivard in view of Matsuyama discloses the apparatus of claim 1, except, wherein the focus includes a 2D mask of values. 
However, Chen discloses wherein the focus target information includes a 2D mask of values (the shape of the mask 20 is symmetric, and weight values a1 to a8 and weight positions are mainly configured. The weight on the mask 20 is multiplied by the pixel value corresponding to each weight position on the image 21 through the convolution process, ¶0022).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of the focus target information includes a 2D mask of values as taught by Chen into Rivard in view of Matsuyama’s apparatus, because, the combination would yield reduced time required for focus searching, and thus focus searching efficiency is improved (Chen: ¶0029).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard in view of Matsuyama and further in view of Lee et al. (2014/0009636, hereinafter Lee).
Regarding claim 8, Rivard in view of Matsuyama discloses the apparatus of claim 1, except, wherein the focus is saved as metadata associated with a first image captured based on the focus. 
However, Lee discloses wherein the focus target information is saved as metadata associated with the first image (Focus values of each focus area are measured by using a focus window of an image signal processor (ISP), and stored in a metadata form with an image. The metadata is used for searching the maximum focus value in a selected focus area – ¶0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of saving focus as metadata associated with image captured based on the focus as taught by Lee into Rivard in view of Matsuyama’s apparatus, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would allow later use of focus value in any useful application, retrieved from the image header.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard in view of Matsuyama and further in view of Ng et al. (US 2013/0342526, hereafter Ng).

Regarding claim 9, Rivard in view of Matsuyama teaches the apparatus of Claim 1, except, wherein the focus target information includes at least one coordinate corresponding to one or more pixel points.

However, Ng discloses wherein the focus target information includes at least one coordinate corresponding to one or more pixel points (Depth-assigned content can be associated with XYZ coordinates as described above, and/or it can be associated with objects, regions, and/or zones within the image, ¶0015).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the teaching of Ng of focus target information includes at least one coordinate corresponding to one or more pixel points into Rivard in view of Matsuyama’s apparatus, because, such combination would allow the content item to be processed and/or displayed in connection with images, and thus enhancing the usage of the apparatus (Ng: ¶0013).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard in view of Matsuyama and further in view of Matsuyama (US 2013/0070145 A1, hereafter “Matsuyama’145”).
Regarding claim 15, Rivard in view of Matsuyama discloses the apparatus of claim 3, except, wherein the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point. 
However, Matsuyama’145 discloses wherein the weight profile includes a start point and an end point, with a predefined function to be applied between the start point and the end point ([0047] In FIG. 3C: a first touch position designated by the user's index finger comes close to the second touch position designated by the thumb. A frame 304 is displayed at the first touch position designated by the moving index finger, indicating that the control unit 108 is tracking the touch position designated by the user. The control unit 108 changes the focus area in accordance with the positional relationship between the first touch position and the second touch position. More specifically, the focus area is gradually moved in accordance with the speed of the change in the distance between the first area and the second area. In addition, an arrow 303 is displayed as a guide from the first touch position first designated by the index finger to the frame 302 indicating the second focusing target).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the teaching of Matsuyama’145 of weight profile including a start point and an end point, with a predefined function to be applied between the start point and the end point into Rivard in view of Matsuyama’s apparatus, because, doing so would be to allow a user to designate a desired focus area without temporarily hiding the focusing target object with a finger or the like and missing a motion or facial expression (Matsuyama’145: ¶0111).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard in view of Matsuyama and further in view of YOSHIMURA (JP 2016066015, English translation provided herewith).

Regarding claim 17, Rivard in view of Matsuyama discloses the apparatus of claim 16, except, wherein the focus estimate is generated according to a weighted sum of two or more products, wherein each product is calculated by multiplying a focus pixel difference signal by a corresponding weight value.

However, YOSHIMURA discloses a defocus amount calculation part that calculates a defocus amount of the photographic optical system by using a sum obtained by multiplying the first phase difference and the second phase difference by weighting factors and adding the phase differences together (abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Rivard in view of Matsuyama to include the teaching of YOSHIMURA of attaining focus by generating focusing information using sum obtained by multiplying the first phase difference and the second phase difference by weighting factors and adding the phase differences together, to obtain, wherein the focus estimate is generated according to a weighted sum of two or more products, wherein each product is calculated by multiplying a focus pixel difference signal by a corresponding weight value, because, YOSHIMURA’s approach attains better focusing result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697